               Case 2:15-cr-00190-MCE Document 696 Filed 06/17/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11
     UNITED STATES OF AMERICA,                       CASE NO: 2:15-CR-190 MCE
12
                             Plaintiff,              ORDER TO UNSEAL EXTRADITION AFFIDAVIT
13
                        v.
14
     JAMES CHRISTOPHER CASTLE,
15
                             Defendant.
16

17
            Upon application of the United States of America and good cause having been shown,
18
            IT IS HEREBY ORDERED that docket entry 115 in the above-captioned matter be, and is
19
     hereby unsealed.
20
21    Dated:    June 17, 2021
22

23

24

25

26

27

28
